J-S55010-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

ANDRE K. HARVEY,

                         Appellant                   No. 2217 EDA 2013


                 Appeal from the PCRA Order July 12, 2013
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0703051-1983


BEFORE: BOWES, SHOGAN, and OTT, JJ.

MEMORANDUM BY BOWES, J.:                        FILED SEPTEMBER 12, 2014

      Andre K. Harvey appeals from the order entered by the PCRA court

denying his fourth PCRA petition as untimely. Counsel has filed a petition to

withdraw from representation and a brief pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550
A.2d 213 (Pa.Super. 1988) (en banc         Turner/Finley

filed a pro se brief in response. After careful review, we affirm and grant



      Appellant, Russell Williams, and Howard White shot and killed Fred

Rainey on October 27, 1982.         The victim suffered four gun shot wounds.

Four eyewitnesses testified to the events, two of whom identified Appellant,

including Charles Atwell. Mr. Atwell also testified that Appellant and Williams
J-S55010-14




PCRA petitions, including the instant appeal.        Mr. Atwell was arrested and

charged with aggravated assault on an unrelated matter on May 17, 1983.

The prosecuting attorney on that matter was Assistant District Attorney John



complaint for Appellant in this matter. While in custody, Mr. Atwell provided

a statement that identified Appellant and his co-defendants as the shooters.

Ultimately,   the    charges   against    Mr.   Atwell   were   nolle    prossed   on

December

      The three co-defendants proceeded to a jury trial on March 28, 1984.

The court declared a mistrial after Mr. Atwell indicated that the men were

drug dealers.       A second trial began on April 23, 1984.             The evidence

established that the three men drove to the corner of 27 th and Oxford

Street, Philadelphia, in a blue Gremlin, argued with the victim, and shot the

victim.

      A jury found Appellant guilty of first-degree murder, conspiracy,

carrying a firearm on the public streets of Philadelphia, and carrying a

firearm without a license, but declined to impose the death penalty.

Appellant, with the aid of new counsel, filed a post-verdict motion. The trial

court denied that motion and sentenced Appellant on February 3, 1987 to

life imprisonment without parole for the murder charge and a consecutive

five to ten years for conspiracy.        Appellant filed a timely appeal and this


                                         -2-
J-S55010-14


Court affirmed on August 31, 1987. Commonwealth v. Harvey, 534 A.2d
130 (Pa.Super. 1987). The Pennsylvania Supreme Court denied allowance of

appeal on September 12, 1990. Commonwealth v. Harvey, 584 A.2d 313

(Pa. 1990).

       Appellant retained counsel, who filed a PCRA petition on December 28,

1992. The court denied that petition on December 10, 1993, and this Court

affirmed on September 1, 1994. Commonwealth v. Harvey, 652 A.2d 408

(Pa.Super. 1994).          Our Supreme Court denied allowance of appeal.

Commonwealth v. Harvey, 658 A.2d 792 (Pa. 1995).                Appellant again

sought PCRA relief on November 10, 1995, prior to the effective date of the

PCRA time bar.       The court conducted evidentiary hearings on February 18

and 19, 1997.1 Appellant alleged during that proceeding that Mr. Atwell was

permitted to receive sexual favors from his then-girlfriend while incarcerated

in exchange for false testimony.          The court denied Ap

July 14, 1999. This Court affirmed. Commonwealth v. Harvey, 760 A.2d
427 (Pa.Super. 2000).            Our High Court denied allowance of appeal.

Commonwealth v. Harvey, 764 A.2d 49 (Pa. 2000).

       Appellant filed a counseled third petition on March 18, 2005.       The

PCRA court granted an evidentiary hearing that occurred on November 1,

2007. However, the stenographer from that proceeding became unavailable

____________________________________________


1
    Appellant was assisted by counsel during his second PCRA proceeding.



                                           -3-
J-S55010-14


prior to transcribing the hearing and an additional evidentiary hearing was

held on January 19, 2010. Therein, Appellant proffered the testimony of a

witness who claimed that he saw the shooting, and that Appellant was not

involved. Instead, this witness proffered that two brothers by the names of

Rickey and Leo Harrison had committed the crime. This witness served time

at State Correctional Institute-Graterford from 1988 until 1993 and 1993 to

2003, when he encountered Appellant and Howard White. He did not come

forward with this testimony until December of 2004 and signed a statement

on Appell

October 14, 2010, and Appellant did not appeal.

      Appellant filed the instant underlying petition pro se on June 13, 2011.

The PCRA court initially issued a boilerplate Pa.R.Crim.P. 907 notice of intent

to dismiss on November 1, 2011, that simply checked a line indicating the

petition was untimely.    Prior to issuing a final order, however, Appellant

retained private counsel, who filed an amended petition on March 2, 2012.

The Commonwealth filed a motion to dismiss, to which counsel responded on

March 22, 2013.        A different PCRA court issued a comprehensive

Pa.R.Crim.P. 907 notice of dismissal on June 12, 2013. That notice provided

                                                             ation he alleged

was newly-discovered was publicly available and he did not exercise due

diligence in uncovering it.   Appellant filed a counseled response, and the

PCRA court entered its final order on July 12, 2013. Appellant filed a timely


                                     -4-
J-S55010-14


pro se notice of appeal, and the PCRA court appointed counsel. The PCRA

court directed Appellant to file a Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal.          Appellant complied,2 and the PCRA court

authored its opinion.

       Counsel now files a Turner/Finley no-merit brief and petition to

withdraw.      As we have previously held,           The Turner/Finley decisions

provide    the   manner      for   post-conviction    counsel   to    withdraw    from

                       Commonwealth            v.    Rykard,    55 A.3d 1177,

1184 (Pa.Super. 2012).         In order to withdraw, counsel must conduct an

                                                           -

detailing the nature and extent of his review, listing each issue the petitioner

wishes to raise and why those issues are meritless. Id. Where the no-merit



independent evaluation of the record and agree with counsel that the

                                Id.

                                                                                     is

client his no-merit letter and application to withdraw along with a statement

that if the court granted counsel's withdrawal request, the client may

proceed pro se                                                       Id.    Counsel has

____________________________________________


2
   Appellant indicates he submitted a pro se Pa.R.A.P. 1925(b) statement.
This statement was a nullity insofar as he was represented by counsel.
Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010).



                                           -5-
J-S55010-14


complied with these directives.    Accordingly, we proceed to independently



not entitle him to relief.



implicates our jurisdiction.   In order for a collateral petition to be timely

under the PCRA, it must be filed within one year of the finality of the



defendant was convicted before the effective date of the 1995 PCRA time-

bar amendment, a petitioner could timely file a petition if it was his first and

was filed by January 16, 1997. Commonwealth v. Sneed, 45 A.3d 1096,

1102 n.5 (Pa. 2012); Commonwealth v. Thomas, 718 A.2d 326

(Pa.Super. 1998) (en banc). Here, Appellant could only file a timely petition

by asserting one of three timeliness exceptions.     Those exceptions include

interference by government officials, newly-discovered facts that were

unknown to the petitioner and which could not have been ascertained with

due diligence, or a new constitutional right held to apply retroactively. 42

Pa.C.S. §§ 9545(b)(1)(i)-(iii). Any claim arguing an exception to the time-

bar must be filed within sixty days of the date it could have been first

presented. 42 Pa.C.S. § 9545(b)(2).

                                                  -discovered fact timeliness

exception.   Appellant asserted in his pro se petition, and in his counseled

amended petition, that he filed his petition within sixty days of discovering


                                     -6-
J-S55010-14


the signature of Assistant

criminal complaint. Mr. Flannery testified in this case regarding his contact



The original complaint is contained in the certified record on appeal, and not

merely as Appellant alleges as an attachment to his own petition. According

to Appellant, this document was uncovered in his own case file at the

Criminal Justice Center by Karen Brinkley and mailed to him on April 19,

2011.    In hi




agreed to cooperate with the Commonwealth.          This is because Mr. Atwell

allegedly became a cooperating witness on June 1, 1983, and Attorney



        Turner/Finley                                          -discovered fact

was publicly available, citing that in Commonwealth v. Ligons, 971 A.2d
1125, 1146 (Pa. 2009), the Pennsylvania Supreme Court noted that

information about criminal proceedings are a matter of public record.

Indeed, it is well settled that public information that is available before trial

cannot constitute a newly-discovered fact. Commonwealth v. Taylor, 67
A.3d 1245, 1248-1249 (Pa. 2013); Commonwealth v. Chester, 895 A.2d



newly-discovered fact); Commonwealth v. Lopez, 51 A.3d 195, 196 (Pa.


                                      -7-
J-S55010-14


2012) (per curiam); Commonwealth v. Lark, 746 A.2d 585, 588 n.4 (Pa.

2000)   (study      on   racial   discrimination     not   newly-discovered   fact);

Commonwealth v. Taylor, 933 A.2d 1035 (Pa.Super. 2007) (arrest

                                  hat was no longer part of certified record not

newly-discovered fact due to public availability). Thus, PCRA counsel asserts



      Not only is the information upon which Appellant relies a public record,

but Appellant failed to demonstrate at the PCRA level how he exercised due

diligence in uncovering this information.          See Taylor, 933 A.2d at 1042.

Hence, assuming arguendo that the criminal complaint could fit within the

ambit of a newly-discovered fact, it took him close to thirty years to uncover

this information.    This is not the exercise of due diligence.       Furthermore,



his newly-discovered fact does not meet the threshold for awarding relief

based on after-discovered evidence.        Our Supreme Court has consistently

opined that a new trial should be granted when the after-discovered

evidence is producible and admissible and:

      (1) could not have been obtained prior to the end of trial with
      the exercise of reasonable diligence; (2) is not merely
      corroborative or cumulative evidence; (3) is not merely
      impeachment evidence; and (4) is of such a nature that its use
      will likely result in a different verdict on retrial.

Commonwealth v. Lyons, 79 A.3d 1053, 1068 (Pa. 2013). A defendant

must establish by a preponderance of the evidence that each of these


                                        -8-
J-S55010-14


prongs has been met to be entitled to a new trial.             Commonwealth v.

Padillas, 997 A.2d 356, 363 (Pa.Super. 2010).

                                           ter failure to exercise due diligence,



used to impeach Attorney Flannery, Mr. Atwell, and implicitly another

eyewitness, Marvin McLain.          However, after-discovered evidence does not

afford relief where its sole use is to impeach a witness. Thus, were we to

have jurisdiction to award relief, we would decline to do so.                 Since

Turner/Finley

                                                           t counsel permission to

withdraw.

       We add that we are cognizant that Appellant, with the aid of a

                                           pro se

Turner/Finley no-merit letter and petition to withdraw.3            Accordingly, we

address those arguments that Appellant forwards to the extent that they

elaborate on his preserved claims at the PCRA level.

       Appellant in his pro se

on the complaint is not public information because the criminal complaint

was not part of his own certified record.           First, we note that the original
____________________________________________


3

                                                         et the briefing
requirements of our appellate rules of procedure, it is clear from the




                                           -9-
J-S55010-14


complaint is contained in the certified record. Moreover, Appellant fails to

appreciate that the law governing public records and newly-discovered facts

does not relate sole                                             See Chester,

supra; Lark, supra; Commonwealth v. Whitney, 817 A.2d 473 (Pa.

2003); Commonwealth v. Johnson, 945 A.2d 185 (Pa.Super. 2008).

Thus, it is immaterial for purposes of PCRA review that the criminal

complaint, for some reason, was not docketed. See also Taylor, 933 A.2d

at 1042 (arrest warrant for defendant that was not in certified record could

not be newly-discovered fact). The fact remains that the criminal complaint

in question was a matter of public record before his trial; indeed, he

recovered it by having a friend copy his file in the Criminal Justice Center.



criminal complaint was a Brady violation. Of course, there can be no Brady

violation where the information is equally available to the defendant from

another source, i.e., is public information.       Commonwealth v. Simpson,



located the criminal comp

there is no Brady violation.4



____________________________________________


4

is entirely belied by the fact that it was available from the Criminal Justice
Center and is contained in the certified record.



                                          - 10 -
J-S55010-14


      Appellant continues that Turner/Finley counsel misinterpreted the

role that the prosecutor in question played at his trial.   Appellant submits




December 12, 1983, when charges against Mr. Atwell were nolle prossed, he

was unaware that Mr. Atwell was a witness in this case. He further avers



Mr.

that Mr. Atwell was a witness in this case before the December date.

      As we have already outlined, this information was available to

Appellant before trial. That he allegedly did not discover it until April 2011

does not remove it from the public sphere.         Additionally, as we have

previously set forth, even assuming these facts would meet the timeliness

exception, they fail the after-discovered evidence test and would not entitle

him to a new trial.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/2014



                                    - 11 -